Citation Nr: 1230918	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  97-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was submitted in reference to an August 7, 1995 rating decision notification.

2.  Entitlement to an effective date prior to December 11, 1995 for the grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral.

4.  Entitlement to a compensable evaluation for scar of the left upper chest posterior.

5.  Entitlement to an evaluation in excess of 30 percent for residuals of a gunshot wound to the left foot with reflex sympathetic dystrophy. 

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic back pain due to reflex sympathetic dystrophy.
REPRESENTATION

Veteran represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 1997 rating decision and April 2006 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2004, the Board remanded the case to the RO for further development.  The Veteran's VA claims folder was subsequently returned to the Board, and in a November 2010 decision, the Board denied the Veteran's increased rating claim as well as the timeliness of NOD claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  An Order of the Court dated April 12, 2011 granted a Joint Motion for Remand (JMR) filed by counsel for the Veteran and the Secretary of VA, vacated the Board's November 2010 decision, and remanded the case to the Board. Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In a March 2007 rating decision, the Veteran was granted an effective date of December 11, 1995 for the service-connected PTSD.  After the Veteran has perfected his appeal, a subsequent rating decision awarding less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Board observes that a November 2009 rating decision denied the Veteran's claim of entitlement to special monthly compensation (SMC) based on aid and attendance.  As evidenced by the claims folder, although the Veteran filed a NOD as to the November 2009 rating decision in November 2010, he subsequently withdrew this claim in December 2009.  See 38 C.F.R. § 20.204 (2011). Accordingly, that issue is not in appellate status and will be discussed no further herein.  

The Board adds that, with regard to the Veteran's increased rating claim for the service-connected back disability, a statement of the case was issued in September 1997 following receipt of the Veteran's NOD in June 1997.  After filing a timely substantive appeal in November 1997, the RO severed service connection for the back disability in a June 1999 rating decision.  The Veteran's claim was subsequently certified on appeal before the Board, and in the September 2004 decision, the Board restored service connection.  Further, in a November 2004 rating decision, the RO restored the effective date of October 18, 1994, the date of the Veteran's service connection claim.  As will be discussed in detail below, the Board finds that the Veteran filed a timely NOD was filed with regard to the July 1995 rating decision awarding service connection for the back disability.  Accordingly, the Veteran's increased rating claim is currently on appeal.    

The issues of entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral, entitlement to a compensable evaluation for scar of the left upper chest posterior, entitlement to an evaluation in excess of 30 percent for residuals of a gunshot wound to the left foot with reflex sympathetic dystrophy, and entitlement to an initial disability rating in excess of 10 percent for service-connected chronic back pain due to reflex sympathetic dystrophy are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  On August 7, 1995, the RO sent notice to the Veteran of its July 1995 rating decision denying service connection for PTSD and granting service connection for chronic back pain due to reflex sympathetic dystrophy, assigning a 10 percent disability rating effective October 18, 1994, as well as denying entitlement to increased disability ratings for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral; scar of the left foot, median aspect; scar of the left upper chest posterior; and scar of the left foot plantar surface as well as granting entitlement to an increased disability rating for scar of the left foot, mid plantar surface.  

2.  VA and private treatment records containing new and material evidence pertaining to the Veteran's claims of service connection for PTSD and back disability as well as the Veteran's claims of entitlement to increased disability ratings for chest and left foot disabilities were received prior to the expiration of the appeal period following notice of the July 1995 rating decision.

3.  On June 12, 1996, the RO readjudicated the Veteran's entitlement to service connection for PTSD as well as entitlement to increased disability ratings for the service-connected back disability and left foot disabilities.  The RO sent notice to the Veteran of its June 1996 rating decision on June 20, 1996.  

4.  On June 20, 1997, the Veteran submitted an NOD to the June 12, 1996 determination.

5.  The Veteran's claim for entitlement to service connection for PTSD was received by VA on October 18, 1994, and eventually granted in a March 2000 rating decision.  

6.  Entitlement to service connection for PTSD arose prior to October 18, 1994, the date of the Veteran's service connection claim. 


CONCLUSIONS OF LAW

1.  An NOD to an August 7, 1995 rating decision notification was timely.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302 (2011). 

2.  The criteria for an effective date of October 18, 1994, but not earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Joint Motion to Remand

As was described in the Introduction, this case was remanded by the Court in October 2011.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The October 2011 JMR essentially concluded that the Board provided an inadequate statement of reasons or bases in support of its determination that "a timely NOD was not received" because it failed to consider the application of 38 C.F.R. § 3.156(b).  As will be discussed in detail below, pursuant to 38 C.F.R. § 3.156(b), "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  As such, the Court found that a remand was required for the Board to consider such issue in the first instance.  

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 200); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's timeliness of NOD and earlier effective date claims.  This is so because the Board is taking action favorable to the Veteran on the issues in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Timeliness of NOD

In this decision the Board finds that the Veteran submitted a timely NOD in response to a July 2005 RO decision as to the denial of service connection for PTSD and grant of service connection for chronic back pain due to reflex sympathetic dystrophy, assigning a 10 percent disability rating effective October 18, 1994, as well as the denial of entitlement to increased disability ratings for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral; scar of the left foot, median aspect; scar of the left upper chest posterior; and scar of the left foot plantar surface as well as the grant of entitlement to an increased disability rating for scar of the left foot, mid plantar surface.  

At issue on appeal is whether the Veteran filed a timely NOD from the RO's July 1995 decision to deny service connection for PTSD and assignment of 10 percent disability rating in granting service connection for chronic back pain due to reflex sympathetic dystrophy, as well as the denial of entitlement to increased disability ratings for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral; scar of the left foot, median aspect; scar of the left upper chest posterior; and scar of the left foot plantar surface as well as the grant of entitlement to an increased disability rating for scar of the left foot, mid plantar surface. 

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. Under 38 U.S.C.A. § 7105, a NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the agency of original jurisdiction (AOJ); (4) be filed within one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative.  Under 38 C.F.R. § 20.201, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302. 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161 (1999).

In this case, the RO received VA and private medical evidence relevant to the claims for service connection and the claims for increased disability ratings during the period within one year of the August 7, 1995 notice of the RO's decision pertaining to these claims.  The VA and private treatment records dated during this period contain medical evidence pertaining to all of these claims.  Specifically, E.S., M.D. documented treatment for the Veteran's left foot and back in private treatment records dated in April and July 1996.  Further, G.G., M.D., noted treatment for the Veteran's left foot and chest in a private treatment record dated in April 1996.  A VA chest X-ray was taken in April 1996.  Moreover, VA treatment records dated from May 1996 to June 1996 indicate treatment for the Veteran's PTSD.     

The Board notes that the medical evidence documenting treatment for the Veteran's PTSD, back, chest, and left foot discussed above, while not necessarily indicating that the Veteran's claims would have resulted in a grant of full benefits, are new and material to the Veteran's claims.  Crucially, the Board finds that the medical evidence is new and material to the Veteran's claims inasmuch as they document treatment for the disabilities and are of probative value in evaluating his claims.  As such, upon consideration of the new and material evidence received prior to the expiration of the appeal period, and in light of Bond, the Board concludes that the RO's July 1995 decision had not become final.  

In response to the receipt of new and material evidence within that appeal period, the RO issued a June 1996 rating decision, which readjudicated the Veteran's PTSD, back, and left foot disability claims.  The Board notes that the Veteran's chest disability claims were not readjudicated, and therefore remain on appeal.  In a June 20, 1996 letter, the RO notified the Veteran of the June 1996 rating decision continuing the denial of the PTSD and left foot disability claims and continuing the 10 percent disability rating for the back disability.  In a statement dated June 18, 1997, the Veteran expressed disagreement with the denial of service connection for PTSD as well as the assigned disability ratings for the service-connected left foot and back disabilities.  Such action constitutes a timely NOD from the June 1996 determinations of the RO denying these claims, which readjudicated the claims contained in the August 1995 notice letter.  On that basis, the Board finds that the Veteran filed a timely NOD as to the denial of service connection for PTSD and grant of service connection for chronic back pain due to reflex sympathetic dystrophy, assigning a 10 percent disability rating effective October 18, 1994, as well as the denial of entitlement to increased disability ratings for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral; scar of the left foot, median aspect; scar of the left upper chest posterior; and scar of the left foot plantar surface as well as the grant of entitlement to an increased disability rating for scar of the left foot, mid plantar surface.  Because the Veteran has filed a timely NOD with respect to these claims, he thereby is timely initiating an appeal as to each and this matter is further addressed below.  38 C.F.R. § 20.200.

Earlier effective date for award of service connection for PTSD

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R.                       § 3.400(b)(2)(i) (2011).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2011).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application. See 38 C.F.R. § 3.400(q), (r) (2011).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2011).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2011).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

In this case, the Veteran's service treatment records document that the Veteran was wounded during service in Vietnam while in combat in June 1969.  The Veteran initially filed for service connection for PTSD in October 1994.  The claim for service connection was denied in the July 1995 rating decision as the competent and probative evidence of record did not support a diagnosis of PTSD.  The Veteran was notified of the denial of his claim in August 1995.  In a subsequent March 2000 rating decision, the RO awarded service connection for PTSD an assigned an effective date of October 7, 1999.  In a March 2007 rating decision, the RO assigned an earlier effective date of December 11, 1995.

As discussed in detail above, the Veteran filed a timely NOD as to the July 1995 rating decision.  The date the Veteran's claim for service connection was received is therefore October 18, 1994 and the remaining question in this case is when entitlement to service connection for PTSD arose.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the original claim or the date the entitlement arose, whichever is later). 

The Board finds that entitlement to service connection for PTSD arose following active duty service in 1969 when the Veteran was injured in combat during service in Vietnam.  As noted above, 38 C.F.R. § 3.400 clearly provides that the appropriate effective date for a grant of service connection for an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the Veteran's claim for service connection was received in October 1994.  Therefore, the appropriate effective date for the award of service connection for PTSD is October 18, 1994, the date the claim for service connection was received.  To this extent, the claim for an earlier effective date is granted. 


ORDER

The Veteran submitted a timely NOD to an August 7, 1995 rating decision notification; to this extent, the appeal is granted.

Entitlement to an effective date of October 18, 1994, but not earlier, for the award of service connection for PTSD is granted. 








REMAND

Higher evaluations for residuals of gunshot wound to pleural cavity and scar, left upper chest

As was discussed above, in July 1995 the RO denied the Veteran's claims of entitlement to increased disability ratings for residuals of gunshot wound to the pleural cavity and for a scar of the left upper chest posterior.  The Veteran has since expressed disagreement with that decision.  See the Veteran's statement dated July 1996.

In Manlincon, supra, the Court held that where a NOD is filed but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a statement of the case may be issued.  Thus, the agency of original jurisdiction must issue a statement of the case as to the Veteran's claims of entitlement to increased disability ratings for residuals of gunshot wound to the pleural cavity and for a scar of the left upper chest posterior.

Higher evaluation for left foot disability

As was described in the Introduction, this case was remanded by the Court in October 2011.  The October 2011 JMR essentially concluded that the Board provided an inadequate statement of reasons or bases for its determination that the Veteran was not entitled to an increased rating for his left foot disability.  The Court further noted that the Board did not discuss all relevant evidence of record or all potentially applicable provisions of law and regulation.  Specifically, in finding that the Veteran's left foot disability was not predicated on limitation of motion, the Board did not address evidence including an August 2005 VA examination, a July 1999 VA clinical summary, an August 1996 VA orthopedic spine examination, a February 1996 private treatment record from Dr. S., and a December 1994 VA examination which indicated decreased range of motion and tenderness in the left foot.  Moreover, the Board did not discuss evidence of record regarding the potential applicability of Diagnostic Code 5275, which allows for a 10 percent disability rating for a 1 and 1/4-inch to 2-inch shortening of the bones of the lower extremity.  The Court noted that there was evidence of record suggesting that one of the Veteran's legs is shorter than the other.  As such, the Court found that a remand was required for the Board to address these issues.

The Board observes that the Veteran was last afforded a VA examination in August 2005 as to his service-connected left foot disability.  The Board further notes that the evidence of record is unclear as to the severity of the Veteran's decreased range of motion of his left foot and whether one of his legs is shorter than the other.  In light of the foregoing, the Board finds that an updated VA examination is needed that adequately portrays the decreased range of motion associated with the Veteran's left foot disability and whether one of his legs is shorter than the other.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Higher evaluation for back disability

As discussed above, the Board has found that a timely NOD was filed with regard to the July 1995 rating decision awarding service connection for the Veteran's back disability.  Moreover, the Veteran has perfected an appeal with regard to the increased rating claim via the filing of a timely substantive appeal in November 1997.  A review of the record reveals that no development has been made with respect to this claim since the filing of the Veteran's substantive appeal.  As such, the Board finds that a remand is warranted in order to provide the Veteran with updated VCAA notice, obtain all current medical records, and provide the Veteran with an updated VA examination.     

Accordingly, the case is REMANDED for the following action:

1. The RO should provide appropriate VCAA notification and assistance to the Veteran with regard to his claim of entitlement to an initial increased disability rating for the service-connected chronic back pain due to reflex sympathetic dystrophy.

2. The RO should request that the Veteran identify any recent medical treatment pertaining to his service-connected back and left foot disabilities.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should issue a SOC pertaining to the issues of entitlement to increased disability ratings for service-connected residuals of gunshot wound to the pleural cavity and for a scar of the left upper chest posterior connection for mixed anxiety and depressed mood disorder.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.

4. The Veteran should be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected left foot disability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed and the findings reported in detail.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to identify all subjective and objective manifestations of the Veteran's left foot disability, including ranges of motion with a notation of any additional functional loss due to pain, weakness, fatigue or incoordination.  The examiner is requested to note the presence or absence of ankylosis and arthritis.  If limitation of motion is found, the examiner should express an opinion as to whether it is best described as moderate or marked.  The examiner should also provide findings as to whether one of the Veteran's legs is shorter than the other, and if so, provide specific measurements of such.  A complete rationale should be provided for each opinion expressed. 

5. The RO should thereafter schedule the Veteran for a VA examination for his service-connected back disability.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected back disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the low back disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

6. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


